                                         Case 3:20-cv-04782-LB Document 2-1 Filed 07/16/20 Page 1 of 2
JS-CAND 44 (Rev. 07/19)
                                                                                    CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                DEFENDANTS
DANIELLE LOKEY, individually and on behalf of a class of similarly                                               CVS PHARMACY, INC.; and DOES 1 through 50, inclusive
situated individuals
  (b) County of Residence of First Listed Plaintiff Alameda                                                      County of Residence of First Listed Defendant
          (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY) NOTE: IN LAND CONDEMNATION
                                                                                                                  CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED.
 (c) Attorneys (Firm Name, Address, and Telephone Number)                                                         Attorneys (If Known)
Eric A. Grover, Rachael G. Jung KELLER GROVER LLP 1965 Market St.                                               Rick L. Shackelford, Hannah B. Shanks-Parkin, GREENBERG TRAURIG, LLP
San Francisco, CA 94103 Tel 415-543-1305; Scot Bernstein, Law Offices of Scot D.                                1840 Century Park East, #1900 Los Angeles, CA 90067 Tel 310-586-7700
Bernstein, APC 101 Parkshore Dr., #100 Folsom, CA 95630 Tel 916-447-0100
II.      BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                         (For Diversity Cases Only)                                       and One Box for Defendant)
      1 U.S. Government Plaintiff            3     Federal Question                                                                        PTF        DEF                                             PTF        DEF
                                                   (U.S. Government Not a Party)                      Citizen of This State                   1         1       Incorporated or Principal Place         4         4
                                                                                                                                                                of Business In This State
      2 U.S. Government Defendant            4     Diversity                                         Citizen of Another State                 2         2       Incorporated and Principal Place          5        5
                                                  (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State
                                                                                                      Citizen or Subject of a                 3         3       Foreign Nation                            6        6
                                                                                                      Foreign Country

IV.        NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                                    TORTS                                      FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
      110 Insurance                         PERSONAL INJURY                     PERSONAL INJURY                    625 Drug Related Seizure of         422 Appeal 28 USC § 158              375 False Claims Act
      120 Marine                           310 Airplane                         365 Personal Injury – Product          Property 21 USC § 881           423 Withdrawal 28 USC                376 Qui Tam (31 USC
                                                                                    Liability                      690 Other                               § 157                                § 3729(a))
      130 Miller Act                       315 Airplane Product Liability
                                           320 Assault, Libel & Slander         367 Health Care/                          LABOR                         PROPERTY RIGHTS                     400 State Reapportionment
      140 Negotiable Instrument
                                           330 Federal Employers’                   Pharmaceutical Personal                                                                                 410 Antitrust
                                                                                                                   710 Fair Labor Standards Act        820 Copyrights
      150 Recovery of                           Liability                           Injury Product Liability
                                                                                                                   720 Labor/Management                830 Patent                           430 Banks and Banking
          Overpayment Of                   340 Marine                           368 Asbestos Personal Injury
          Veteran’s Benefits                                                                                            Relations                      835 Patent–Abbreviated New           450 Commerce
                                           345 Marine Product Liability              Product Liability
                                                                                                                   740 Railway Labor Act                    Drug Application                460 Deportation
      151 Medicare Act                     350 Motor Vehicle                    PERSONAL PROPERTY
      152 Recovery of Defaulted                                                                                    751 Family and Medical              840 Trademark                      470 Racketeer Influenced &
                                           355 Motor Vehicle Product            370 Other Fraud
          Student Loans (Excludes               Liability                                                              Leave Act                                                              Corrupt Organizations
                                                                                371 Truth in Lending
          Veterans)                        360 Other Personal Injury                                               790 Other Labor Litigation           SOCIAL SECURITY
                                                                                380 Other Personal Property                                                                               480 Consumer Credit
      153 Recovery of                      362 Personal Injury-Medical              Damage                         791 Employee Retirement             861 HIA (1395ff)                   485 Telephone Consumer
          Overpayment                           Malpractice                                                            Income Security Act             862 Black Lung (923)                    Protection Act
                                                                                385 Property Damage Product
      of Veteran’s Benefits                                                         Liability                          IMMIGRATION                     863 DIWC/DIWW (405(g))             490 Cable/Sat TV
      160 Stockholders’ Suits                    CIVIL RIGHTS                   PRISONER PETITIONS                 462 Naturalization                  864 SSID Title XVI                 850 Securities/Commodities/
      190 Other Contract                                                                                               Application                     865 RSI (405(g))                       Exchange
                                           440 Other Civil Rights
      195 Contract Product Liability                                               HABEAS CORPUS                   465 Other Immigration                                                  890 Other Statutory Actions
                                           441 Voting                                                                   Actions
      196 Franchise                                                              463 Alien Detainee                                                    FEDERAL TAX SUITS                  891 Agricultural Acts
                                           442 Employment
        REAL PROPERTY                                                            510 Motions to Vacate                                                 870 Taxes (U.S. Plaintiff or       893 Environmental Matters
                                           443 Housing/                              Sentence                                                               Defendant)                    895 Freedom of Information
      210 Land Condemnation                    Accommodations                    530 General                                                           871 IRS—Third Party 26 USC              Act
      220 Foreclosure                      445 Amer. w/Disabilities-             535 Death Penalty                                                          § 7609                        896 Arbitration
      230 Rent Lease & Ejectment               Employment                                                                                                                                 899 Administrative Procedure
                                                                                         OTHER
      240 Torts to Land                    446 Amer. w/Disabilities-Other                                                                                                                     Act/Review or Appeal of
                                                                                 540 Mandamus & Other                                                                                         Agency Decision
      245 Tort Product Liability           448 Education
                                                                                 550 Civil Rights                                                                                         950 Constitutionality of State
      290 All Other Real Property
                                                                                 555 Prison Condition                                                                                         Statutes
                                                                                 560 Civil Detainee -
                                                                                     Conditions of
                                                                                     Confinement

V.          ORIGIN (Place an “X” in One Box Only)
      1 Original                       2 Removed from              3        Remanded from            4 Reinstated or            5 Transferred from                6   Multidistrict                8 Multidistrict
         Proceeding                      State Court                        Appellate Court            Reopened                    Another District (specify)         Litigation–Transfer            Litigation - Direct File
VI.         CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
            ACTION 28 U.S.C. § 1332(d) (CAFA Diversity) and 28 U.S.C. § 1441(b) (diversity)
                                 Brief description of cause: Plaintiff alleges California B&P code violations relating to the marketing, advertising, packaging and pricing of Defendant's
                                 infant liquid acetaminophen.
VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION                 DEMAND $ Over $5 million                                                             CHECK YES only if demanded in complaint:
        COMPLAINT:                 UNDER RULE 23, Fed. R. Civ. P.                                                                                      JURY DEMAND:            Yes     No
VIII. RELATED CASE(S),
                                          JUDGE                            DOCKET NUMBER
        IF ANY (See instructions):
IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only)            SAN FRANCISCO/OAKLAND                  SAN JOSE                                                                             EUREKA-MCKINLEYVILLE
                                                                                                                                          /s/ Rick L. Shackelford
DATE July 16, 2020                                          SIGNATURE OF ATTORNEY OF RECORD                                               Rick L. Shackelford, Greenberg Traurig, LLP
ACTIVE 51480950v1
 JS-CAND 44 (rev. 07/19)    Case 3:20-cv-04782-LB Document 2-1 Filed 07/16/20 Page 2 of 2

              INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

 Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
 service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
 Conference of the United States in September 1974, is required for the Clerk of Court to initiate the civil docket sheet. Consequently, a civil cover sheet is
 submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:
    I. a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
          only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
          then the official, giving both name and title.
      b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)
      c)   Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
           in this section “(see attachment).”

    II.    Jurisdiction. The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
           pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
           (1) United States plaintiff. Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
           (2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
           (3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
               to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
               takes precedence, and box 1 or 2 should be marked.
           (4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states. When Box 4 is checked, the
               citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
               cases.)
     III. Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
          Mark this section for each principal party.
     IV.   Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
           sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
           one nature of suit, select the most definitive.
     V.    Origin. Place an “X” in one of the six boxes.
           (1) Original Proceedings. Cases originating in the United States district courts.
           (2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441. When the
               petition for removal is granted, check this box.
           (3) Remanded from Appellate Court. Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
               date.
           (4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
           (5) Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
               multidistrict litigation transfers.
           (6) Multidistrict Litigation Transfer. Check this box when a multidistrict case is transferred into the district under authority of Title 28 USC
               § 1407. When this box is checked, do not check (5) above.
           (8) Multidistrict Litigation Direct File. Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
           Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute.
     VI.   Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
           statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description: Unauthorized reception of cable service.
     VII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.
           Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
           Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
     VIII. Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
           numbers and the corresponding judge names for such cases.
     IX.   Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
           section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
           events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action is situated.”
     Date and Attorney Signature. Date and sign the civil cover sheet.
ACTIVE 51480950v1
